Citation Nr: 9927636	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for arthritis of the 
spine.

4.  Whether the claim for service connection for peripheral 
neuropathy is well grounded.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.

7.  The propriety of the initial noncompensable rating 
assigned for the veteran's tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL


Appellant, his daughter, his son-in-law and his son


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, dated in December 1992: September, October and 
December 1993; February 1995; August 1996; and March 1997.  
In the December 1992 rating action, the RO denied the 
veteran's claim of entitlement to special monthly pension 
benefits.  In the September 1993 rating decision, the RO 
granted service connection for bilateral pes planus, and 
assigned a noncompensable rating, effective January 27, 1993.  
In the October 1993 rating decision, the RO denied, as not 
well grounded, the veteran's claims of entitlement to service 
connection for a heart disability, arthritis of the spine and 
peripheral neuropathy.  In the October 1993 rating action, 
the RO also denied the veteran's application to reopen his 
claim for service connection for COPD.  In the December 1993 
rating decision, the RO denied the veteran's application to 
reopen his claim for service connection for an eye disorder.  
In the February 1995 rating action, the RO denied the 
veteran's claim of entitlement to VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
bilateral hearing loss.  In the August 1996 rating action, 
the RO denied the veteran's claim of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for tinnitus.  Finally, in the March 1997 rating 
decision, the RO established entitlement to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
tinnitus and assigned a noncompensable evaluation, effective 
July 26, 1995.  The veteran timely appealed each of these 
determinations to the Board.

As noted above, in December 1992, the RO denied the veteran's 
claim of entitlement to special monthly pension benefits.  
During the course of this appeal, in a rating decision dated 
in October 1993, the RO established entitlement to special 
monthly pension at the housebound rate; that issue is no 
longer before the Board.  Although the RO denied entitlement 
to special monthly pension based on the need for the aid and 
attendance of another person, in a signed statement, dated 
and filed in November 1993, the veteran specifically withdrew 
his appeal with respect to this issue.  Accordingly, this 
issue also is not before the Board.  See 38 C.F.R. § 20.204 
(1998).

In addition, in an August 1996 rating action, the RO 
established entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss 
and assigned a 30 percent evaluation, effective November 22, 
1994.  As the veteran has not disagreed with the 30 percent 
schedular evaluation for the hearing loss or the effective 
date assigned, this claim is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Because for the reasons noted herein, the Board determines 
that the veteran was never notified of a September 1973 and 
August 1993 decisions that denied his claims for service 
connection for COPD, the Board will consider his claim on a 
de novo basis, and has recharacterized the issue accordingly.  
Further, as the veteran disagreed with the initial ratings 
assigned for his bilateral pes planus and tinnitus, the Board 
has recharacterized those issues as involving the propriety 
of the initial ratings assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In addition, in January 1998, the veteran presented testimony 
to the undersigned Board Member at a video-conference 
hearing.  At the hearing, he submitted pertinent evidence, 
which was accompanied by a waiver of RO consideration, 
directly to the Board.  See 38 C.F.R. § 20.1304(c) (1998).  
That evidence will be considered by the Board in connection 
with the instant appeal.  In addition, during the hearing, 
the veteran was represented by the Oklahoma Department of 
Veterans Affairs, although of record was a September 1993 
unrevoked VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's representative, in favor of The 
American Legion.  In February 1999, the Board requested that 
the veteran clarify his representation in this matter.  The 
veteran responded that same month that he wished to be 
represented by The American Legion, and submitted a new VA 
Form 21-22 in favor of that organization.

Further, in a VA outpatient treatment record dated in April 
1997, the examiner noted that the veteran's headaches might 
be related to nitroglycerin, which apparently was used to 
treat his heart problems.  The Board interprets this entry as 
raising the issue of entitlement to VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for headaches.  In 
addition, in a June 1995 private medical report, the 
veteran's private neurologist opined that he had 
disequilibrium, alternatively described as vertigo, and that 
the disability was a result of VA medical treatment.  The 
Board interprets these documents as raising the issues of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for headaches and for 
disequilibrium/vertigo.  Further, during his January 1998 
hearing, the veteran testified that his bilateral hearing 
loss, a disability for which he has been awarded entitlement 
to VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151, had worsened.  Moreover, in several 
statements and in his January 1998 hearing testimony, the 
veteran asserted entitlement to service connection for 
Raynaud's phenomenon on the ground that this disability had 
its onset during service, and specifically that it was 
related to his exposure to cold weather conditions while 
stationed in Japan.  In this regard, the veteran reports, and 
a review of the service medical records confirms, he was 
found to be not qualified for cold weather; he asserts that, 
notwithstanding that determination, he was subsequent exposed 
to such conditions in Japan.  In addition, the veteran 
submitted, together with his August 1994 statement, a private 
medical record, apparently from Affiliated Family Foot 
Centers and dated in June 1994, in which the examiner 
attributes the veteran's Raynaud's phenomenon to his period 
of service.  The RO has not adjudicated these issues and they 
are not inextricably intertwined with any issues current on 
appeal.  Therefore they are referred to the RO for any and 
all appropriate action.

The Board's decision on the veteran's claim regarding the 
propriety of the initial noncompensable evaluation assigned 
for his tinnitus and his claims for service connection for 
peripheral neuropathy, a heart disability, arthritis of the 
spine and for COPD, as well as his application to reopen his 
claim for service connection for an eye disorder, is set 
forth below.  However, the remaining claims are addressed in 
the REMAND following the ORDER portion of the DECISION, 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has recurrent and persistent tinnitus.

3.  In various statements, the veteran asserts that he was 
exposed to cold weather conditions during his period of 
military service while he was stationed in Japan.

4.  The record contains competent medical opinion evidence 
suggesting a relationship between the veteran's peripheral 
neuropathy and in-service sun exposure to cold weather 
conditions.  

5.  The veteran's claim for service connection for peripheral 
neuropathy is plausible.

6.  In September 1973 and August 1993 decisions, the RO 
denied service connection for COPD.  However, the veteran was 
not notified of either of those determinations.

7.  There is no competent medical evidence of a nexus between 
the veteran's heart disability, arthritis of the spine, or 
his COPD and his period of service, to include any exposure 
to chemicals therein.

8.  In a September 1973 decision, the RO denied service 
connection for an eye disorder on the basis that the 
disability was a constitutional or developmental abnormality 
that was not aggravated by service.  Although notified of 
that decision and of his appellate rights in a letter from 
the RO dated in October 1973, the veteran did not file an 
appeal.

9.  Evidence associated with the file subsequent to the 
September 1973 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran's constitutional and developmental 
eye disorder was aggravated by service or otherwise establish 
any material fact that was not of record at the time of the 
September 1973 RO rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1998); 
38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6260 (1998, 1999).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The RO's September 1973 rating decision denying service 
connection for COPD is not final.  38 U.S.C.A. § 5104(a), (b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.104(a) (1998).

4.  The veteran's claims of entitlement to service connection 
for a heart disability, arthritis of the spine and for COPD 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The RO's unappealed September 1973 rating decision 
denying service connection for an eye disorder is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

6.  New and material evidence to reopen a claim for service 
connection for an eye disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of the initial noncompensable evaluation 
assigned for tinnitus

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial noncompensable 
evaluation assigned for his service-connected tinnitus is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

In this case, the RO has not issued a statement of the case 
and a supplemental statement of the case that explicitly 
reflects consideration of the propriety of the initial 
rating, or included a discussion of whether "staged rating" 
would be appropriate in the veteran's case.  However, the 
Board does not consider it necessary to remand this claim to 
the RO for issuance of a statement of the case on this issue.  
This is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate; thus, the Board finds that 
a remand of the case would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.  

In addition, the Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Rating Schedule) the criteria for evaluating diseases of the 
ear and other sense organs, to include tinnitus.  See 64 Fed. 
Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87).  The amended criteria became effective on June 10, 
1999.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Although the RO has not, to date, considered 
the veteran's claim under both the former and revised 
applicable schedular criteria, in light of the foregoing 
decision, in which the Board has reached a favorable 
disposition in the current appeal (the assignment of a 10 
percent rating for the veteran's tinnitus, the maximum 
allowable under either the former or revised criteria in the 
Rating Schedule), the Board finds that the veteran is not 
prejudiced by the application of the revised criteria in the 
first instance without first remanding the matter to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In March 1997, the RO established entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for tinnitus and assigned a noncompensable evaluation, 
effective July 26, 1995.  The veteran argues that he is 
entitled to a higher rating because he suffers from constant, 
roaring tinnitus.  

In a June 1995 private medical report, the examiner indicated 
that the veteran suffered from tinnitus that was due to in-
service and post-service acoustic trauma as well as to VA 
medical treatment.  In addition, in a March 1997 private 
medical record, another physician opined that his tinnitus 
might be secondary to his severe bilateral hearing loss.  
Further, the medical evidence shows that the veteran 
complained of suffering from constant tinnitus on numerous 
occasions.  In addition, in various statements and in his 
hearing testimony, the veteran reported that he suffered from 
constant, roaring tinnitus.

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the Rating Schedule.  Under the former criteria, that 
code provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent evaluation.  The revised criteria remove the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.

The Board finds the veteran's contentions regarding the 
frequency and severity of his tinnitus to be credible, 
especially in light of the medical evidence that reflects 
that he complained of suffering from constant tinnitus on 
numerous occasions.  Accordingly, the Board finds that the 
evidence shows that the veteran's bilateral tinnitus is 
recurrent, and therefore a 10 percent evaluation, under the 
revised criteria is warranted.  As the veteran is deemed 
entitled to the maximum assignable evaluation under the 
revised criteria, consideration of the former criteria is 
unnecessary.  Further, inasmuch as the 10 percent evaluation 
represents the greatest degree of impairment since the date 
of the grant of entitlement to VA compensation benefits, 
"staged rating" is also unnecessary.  See Fenderson, 12 
Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing of an exceptional or so unusual a 
disability picture regarding tinnitus as to warrant the 
assignment of an evaluation higher than 10 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  For certain chronic diseases, such arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, i.e. one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for peripheral neuropathy, arthritis 
of the spine, COPD and for a heart disability.  A well-
grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the  case law of the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Peripheral neuropathy

The veteran claims that he was exposed to cold weather 
conditions while serving in Japan during his period of 
service, and the medical evidence, both VA and private, 
demonstrates that he currently has peripheral neuropathy.  
While the veteran (a layperson without the appropriate 
training and expertise), is not competent to render an 
opinion as to the etiology of his peripheral neuropathy, see 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) and Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1992), the record does 
include a medical statement on this point.  In a January 1998 
medical report prepared by the veteran's private treating 
podiatrist, a copy of which was received during the veteran's 
January 1998 hearing, and which was accompanied by a waiver 
of RO consideration, Dr. Armando A. Carro noted the veteran's 
reported history of having frostbite due to exposure to cold 
weather during his period of military service.  Dr. Carro 
thereafter offered an opinion in which he stated that the 
veteran's chronic peripheral neuropathy was secondary to 
frostbite damage.  The Board finds that this evidence 
suggests a relationship between the currently claimed 
condition and the veteran's active military service.

Hence, a review of the record shows competent evidence of a 
current disability (numerous diagnoses of peripheral 
neuropathy contained in private as well as VA medical 
records); an in-service injury (the veteran's assertion that 
he was exposed to cold weather conditions and suffered 
frostbite damage during service is presumed truthful for 
purpose of determining whether the claim is well grounded, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) and King 
v. Brown, 5 Vet. App. 19, 21 (1993)); and a nexus between the 
exposure to cold weather conditions that resulted in 
frostbite damage and the current condition (the opinion 
offered by Dr. Carro).  Hence, the criteria for establishing 
the claim as plausible have been met.  See Epps; Caluza.  
Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
peripheral neuropathy.

B.  Heart disability and arthritis of the spine

The service medical records are negative for any complaints, 
findings, treatment or a diagnosis of any heart problems, and 
at separation from service, the veteran's heart was reported 
as normal.  The post-service medical evidence, both VA and 
private, dated from August 1973 to January 1998, shows that 
the veteran has been diagnosed as having heart disabilities 
on numerous occasions.  The earliest post-service medical 
evidence that shows that the veteran had a heart disability 
is an October 1984 VA hospitalization report.  According to 
the report, the veteran stated that he had undergone heart 
surgery four years earlier.  The report also shows that he 
was diagnosed as having arteriosclerotic heart disease and 
coronary artery bypass graft.  In addition, an August 1986 VA 
outpatient treatment records reflects that the veteran had 
had chest pains for approximately seven years and that he was 
diagnosed as having angina and coronary artery disease.  

However, in this case, there is no competent medical evidence 
of a nexus, or link, between the veteran's current heart or 
back disabilities, including arthritis of the spine, and his 
period of military service.  In this regard, the earliest 
medical evidence showing that the veteran was diagnosed as 
having a heart disability is dated in 1984, although it 
suggests that he may initially have been treated for the 
disability four years earlier, i.e., in approximately 1980.  
In addition, although a 1986 record reflects that the veteran 
suffered from chest pains for approximately seven years, 
i.e., since 1979, even assuming, arguendo, that he had a 
heart disability at that time, that was more than twenty 
years subsequent to his discharge from service.  Furthermore, 
there is no medical opinion that there is a relationship 
between the disability and the veteran's period of active 
duty.  In the absence of competent medical evidence that the 
veteran currently has a heart disability that it is related 
to his period of active duty, the claim for service 
connection for this condition is not plausible.

C.  Arthritis of the spine

The service medical records are likewise negative for any 
complaints, findings, treatment or a diagnosis of any back 
problems, and at separation from service, the veteran's spine 
was reported as normal.  The post-service medical evidence, 
both VA and private, dated from August 1973 to January 1998, 
shows that the veteran has been diagnosed as having back 
disabilities on numerous occasions.  Indeed, when the veteran 
underwent surgery in August 1973 that was performed at a VA 
medical facility to treat a right wrist injury, the hospital 
discharge summary reflects that he was diagnosed as having 
low back strain.  Further, a November 1973 private 
hospitalization report reflects that X-rays revealed 
considerable narrowing of the L5-S1 interspace and that he 
was diagnosed as having degenerative disc disease.  The 
veteran was subsequently diagnosed with back disability, 
including arthritis, on numerous occasions.  

As with his claim for service connection for a heart 
disability, as regards his claim for service connection for 
arthritis of the spine, the earliest evidence that suggests 
that the veteran complained of this disability is dated in 
1973, more than 17 years subsequent to his separation from 
service.  Furthermore, there is no medical opinion that there 
is a relationship between the disability and the veteran's 
period of active duty.  In the absence of competent medical 
evidence that the veteran currently has arthritis of the 
spine that it is related to his period of active duty, the 
claim for service connection for this condition is not 
plausible.  

D.  COPD

As a preliminary matter, the Board observes that, in a rating 
decision dated in September 1973, the RO denied service 
connection for COPD.  However, the Board finds no evidence in 
the record indicating that the veteran was ever notified of 
this determination.  Indeed, in an October 1973 letter, the 
RO notified the veteran that his claims for service 
connection for right wrist, low back and eye disorders, as 
well as his claim for nonservice-connected pension benefits, 
had been denied; there was no reference to his claim for 
service connection for COPD.  Thereafter, in August 1993, the 
RO determined that the veteran had failed to present evidence 
sufficient to reopen his claim for this benefit.  Again, the 
claims folder does not reflect that the veteran was notified 
of this determination.  Accordingly, because the veteran did 
not receive written notification of either the September 1973 
or August 1993 RO decisions that denied his claims, those 
determinations did not become final.  See 38 U.S.C.A. 
§ 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 325 (1997); 
38 C.F.R. § 3.104(a).  Although the veteran has perfected an 
appeal of the October 1993 decision that declined to reopen 
his petition to reopen his claim, absent a final decision, 
there is no requirement that new and material evidence be 
submitted in order to reopen the claim.  Id. at 325.

The service medical records are negative for any complaints, 
findings, treatment or diagnosis of any respiratory problems, 
and at separation from service, his nose, sinuses, mouth, 
throat lungs and chest were each reported as normal.  The 
post-service medical evidence, both VA and private, dated 
from August 1973 to January 1998, shows that the veteran has 
been diagnosed as having COPD on numerous occasions.  
Significantly, however, there is no medical opinion that 
there is a relationship between the disability and the 
veteran's period of active duty.

The earliest medical evidence that shows that the veteran had 
respiratory problems is the August 1973 VA hospitalization 
report, which revealed that the veteran had "a few scattered 
wheezes in both lung fields," more than 17 years subsequent 
to his separation from service.  In addition, the report 
shows that the veteran was diagnosed as having COPD.  The 
subsequent medical evidence reflects that the veteran was 
diagnosed as having COPD on numerous occasions.  However, as 
with his claims for service connection for a heart disability 
and for arthritis of the spine, there is no competent medical 
evidence indicating that there is a relationship between the 
veteran's current COPD and his period of military service.  
In the absence of competent medical evidence that the veteran 
currently has COPD and that it is related to his period of 
active duty, the claim for service connection for this 
condition is not plausible.

E.  Conclusion

While the veteran may well believe that his current heart 
disability, arthritis of the spine, and COPD are related to 
his period of active duty, where, as here, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran, as a lay 
person, does not possess the medical training and expertise 
necessary to render an opinion as to either the in-service 
diagnosis or cause of his arthritis of the spine, heart 
disability or his COPD, his lay statements, standing alone, 
cannot serve as a sufficient predicate upon which to find 
either claim for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for a 
heart disability, arthritis of the spine and COPD, the Board 
(as has the RO) can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
Therefore, VA is under no duty to assist the veteran in the 
development of the facts pertinent to that claim, Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), including having the 
veteran undergo additional examinations.  See Yabut v. Brown, 
6 Vet. App. 79 (1994).  The Board views its discussion (and 
the RO's) as sufficient to inform the veteran of the evidence 
necessary to submit well-grounded claims for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Furthermore, the Board 
is not aware of the existence of any evidence, which, if 
obtained, would well ground either of the claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

Finally, with respect to his claim for service connection for 
COPD, the Board recognizes that this claim is being disposed 
of in a manner that differs from that employed by the RO, 
which denied the claim on the basis that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim for this benefit whereas the Board has concluded that 
is not well grounded.  However, in doing so, in light of the 
Board's determination, such error was harmless.  See Winters 
v West, 12 Vet. App. 203, 207 (1999) (en banc).  

III.  New and material

As noted above, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Congenital or 
developmental defects, however, are not considered diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992); see generally, Winn v. Brown, 8 Vet. App. 510 (1996) 
(upholding Secretary's authority to exclude certain 
conditions from consideration as disabilities under 38 C.F.R. 
§ 4.9).  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

In September 1973, the RO denied service connection for 
refractive error.  In reaching this determination, the RO 
noted that, during service, the veteran had constantly 
complained of having poor vision and had reported a history 
of having worn corrective lenses since the age of 12.  In 
addition, the RO pointed out that the veteran was discharged 
from service because of his inability to meet induction 
standards as a result of his "defective" vision.  The RO 
explained that service connection was being denied because 
his eye disorder was a constitutional and developmental 
abnormality that was not a disability for VA compensation 
purposes.  

The evidence of record at the time of the September 1973 
rating decision included the service medical records; the 
veteran's August VA Form 21-526, his application for VA 
compensation benefits; and an August 1973 VA hospitalization 
report.  As reported by the RO, the service medical records 
show that the veteran was seen on numerous occasions for 
complaints of vision problems.  In addition, they reflect 
that he was diagnosed as having compound, hyperopic 
astigmatism.  In an April 1955 report, a medical evaluation 
board determined that the veteran did not meet the minimum 
standards for visual acuity for enlistment or induction.  In 
addition, the medical board concluded that the veteran's eye 
disorder, diagnosed as compound, hyperopic astigmatism, was 
neither incurred in nor aggravated by service.  The medical 
board found the veteran unfit for service and recommended 
that he be discharged from the Marine Corps.  Consistent with 
this recommendation, the veteran was discharged due to his 
eye disorder.

The veteran's August 1973 claim for compensation reflects 
that he reported that service connection for an eye disorder 
was warranted because he asserted that he had suffered a 
partial loss of eyesight in 1952.  Finally, the August 1973 
VA hospitalization report is negative for any complaint, 
finding, treatment or diagnosis of any eye disorder.

The veteran did not appeal the September 1973 determination.  
In November 1993, the RO apparently received the instant 
petition to reopen his claim for an eye disorder.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the September 
1973 RO determination includes VA and private medical records 
and reports, dated from November 1973 to January 1998; 
pertinent VA examination reports, dated in January 1993; 
transcripts of the testimony of the veteran and daughter, his 
son-in-law and his son at hearings conducted at the RO, 
before a hearing officer in April 1996 and before the 
undersigned Board Member via video-conference in January 
1998; and statements of the veteran.

The VA and private medical reports, dated from November 1973 
to January 1998, reflect that the veteran was seen on 
numerous occasions for complaints of vision problems.  
Significantly, however, there is no medical evidence that 
indicates that the veteran's visions problems were either 
incurred in or aggravated by service.  Indeed, in January 
1993, a physician noted that the veteran had visual loss of 
"? etiology."  In addition, an electroretinogram (ERG) 
revealed that the veteran had normal retinal function in both 
eyes.

In January 1993, the veteran was afforded two pertinent VA 
examinations.  During a VA visual examination, the veteran 
provided a history of having bilateral impaired vision that 
had its onset approximately two months subsequent to his 
entry into active duty.  He reported that, despite wearing 
glasses, he has not been able to fully correct his vision.  
The physician indicated that, with refraction, she could 
correct the veteran's vision to no better than 20/200 in his 
right eye and 20/70 in his left eye.  In addition, she stated 
that the pupillary examination was normal and that the 
veteran's intraocular pressure was normal bilaterally.  
Further, a slit lamp examination disclosed that the veteran 
did not have cataracts.  The examiner diagnosed the veteran 
as having refractive error and presbyopia.  In addition, it 
was her impression that the veteran was "glaucoma suspect."  

During a VA Aid and Attendance examination, which was 
conducted three days later, the veteran again complained that 
he had vision loss.  The physician did not report any 
findings relating to the veteran's eyes.  The diagnosis was 
rule out eye disease.

During hearings held at the RO in April 1996, before a 
hearing officer, and via video-conference before the 
undersigned Board Member in January 1998, the veteran, his 
son, daughter and son-in-law gave testimony relating to 
several of the issues on appeal.  However, no testimony was 
received with respect to the veteran's application to reopen 
his claim for service connection for an eye disorder.

Finally, in several statements, the veteran referenced his 
vision problems and maintained that service connection was 
warranted because the disorder had its onset during his 
period of military service.

As regards the VA and private medical evidence summarized 
above, the Board notes that all such evidence is new, in the 
sense that it was not previously of record.  Moreover, all 
such evidence is relevant inasmuch as pertains to the 
veteran's impaired vision, the disability under 
consideration.  However, such evidence merely reflects that 
the veteran has vision problems for which he has received 
medical treatment and evaluation.  It is not probative of the 
question of whether service connection for an eye disorder is 
warranted.  Indeed, such evidence does not suggest or 
indicate that there is any nexus between the veteran's eye 
disorder and any incident of his military service.  As such, 
the medical evidence associated with the record since 
September 1973 is not material to the claim.

With regard to the veteran's opinion that his vision problems 
first became manifest during military service, the Board 
notes that it is the province of trained health care 
professionals to offer evidence on a medical matter, such as 
the relationship between a current disability and active 
service, and as the veteran is a lay person without medical 
training or expertise, he is not competent to render a 
probative opinion of the central issue in this case, i.e., 
whether a current eye disorder is related to active service.  
See Jones v. Brown, 7 Vet. App. at 137; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  The Board further notes 
that where, such as here, medical evidence is needed to 
establish service connection, lay statements, without more, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the September 1973 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that the 
veteran's vision problems were either incurred in or 
aggravated during his period of service.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim, and the September 1973 denial remains final.  The 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d at 1485; 
Robinette v. Brown, 8 Vet. App. at 77-78.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Furthermore, as the RO has also declined to reopen 
this claim, the Board finds that the veteran has been 
informed of the evidence necessary to complete his 
application to reopen his claim for service connection for an 
eye disorder.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, VA often referred to the 
a criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran because 
it did not rely on that third criterion when it rendered its 
determination; indeed, that requirement was not even cited.


ORDER

A 10 percent evaluation for tinnitus is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

As evidence of a well-grounded claim for service connection 
for peripheral neuropathy has been presented, the appeal is 
granted to this extent.

In the absence of evidence of well-grounded claims, service 
connection for arthritis of the spine and for COPD is denied.

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for an eye disorder is 
denied.


REMAND

Also before the Board is the issue of the propriety of the 
initial noncompensable rating assigned for the veteran's 
bilateral pes planus.  In his statements and testimony, the 
veteran maintains that a compensable evaluation is warranted 
because he suffers from extreme foot pain, is unable to 
ambulate, is always dizzy, and falls as often as three to 
four times per day.  In addition, in the context of 
challenging the current noncompensable evaluation that has 
initially been assigned for his bilateral pes planus, in an 
October 1994 statement, the veteran claimed entitlement to 
service connection for arthritis of the feet; to date, that 
claim has not been adjudicated.  Under the circumstances, the 
Board concludes that the raised claim for service connection 
for arthritis is inextricably intertwined with claim 
regarding the propriety of the initial noncompensable 
evaluation that has been assigned for his bilateral pes 
planus and that the claims should be considered together.  
The United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has stated that issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless all the issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Further, a review of the record shows that the veteran was 
last examined for his bilateral pes planus in September 1993 
in connection with his claim for service connection for that 
disorder.  In his statements and testimony, the veteran 
contended that his bilateral pes planus has worsened since 
that time.  Under these circumstances, the Board concludes 
that a contemporaneous and through VA examination is required 
to clarify the severity of the bilateral pes planus.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  In addition, because the 
evidence discloses that the veteran has been diagnosed as 
having arthritis in his feet as well as multiple other foot 
deformities, the examination should include, if possible, an 
opinion as to the relationship, if any, between any other 
diagnosed disorders of the feet and pes planus, is necessary 
to assess the current severity of the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Those 
provisions have been not been specifically considered in the 
instant case.  Thus, the examiner should address the 
existence of such factors as those outlined above, and the RO 
should consider the applicability of the above-cited legal 
authority in its adjudication of the propriety of the initial 
evaluation assigned for pes planus.

With respect to his claim for service connection for 
peripheral neuropathy, as the veteran has submitted a well-
grounded claim of entitlement to service connection for this 
disability, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  Under the circumstances 
of this case, the VA's duty to assist requires that he be 
afforded a VA examination with respect to this disability, 
which takes should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his peripheral neuropathy before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  In addition, the claims folder 
reflects that the veteran has been receiving regular 
treatment for this disability from Dr. Armando A. Carro.  As 
such, prior to having the veteran undergo such an 
examination, the RO should obtain and associate with the 
claims folder any pertinent outstanding medical records, 
including those of Dr. Carro.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In addition, in a July 1994 rating decision, the RO denied 
service connection for headaches and for fungus of the feet.  
In VA Forms 9, Appeals to the Board of Veterans' Appeals, 
each dated in September 1994 and received at the RO the 
following month, the veteran asserted that he had each of 
these disorders due to his period of military service.  The 
Board considers the veteran's September 1994 VA Forms 9 to be 
Notices of Disagreement (NODs) with respect to the claims of 
entitlement to service connection for headaches and for 
fungus of the feet pursuant to 38 C.F.R. § 20.201 (1998).  In 
addition, in an August 1997 rating decision, the RO denied 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a stroke (cerebrovascular 
accident).  In a statement, dated and filed with the RO in 
November 1997, the veteran maintained that the stroke was 
related to surgery that was performed by VA.  The Board also 
accepts the November 1997 statement as an NOD with respect 
this claim pursuant to 38 C.F.R. § 20.201 (1998).  However, 
the RO has not issued to the veteran a Statement of the Case 
(SOC) with respect to any of these claims.  Under these 
circumstances, the Board must remand this claim to the RO for 
the issuance of that SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care, dated since December 1996, 
from the VA Medical Center in Oklahoma 
City, Oklahoma, and from any other 
facility or source identified by the 
veteran.  This should further 
specifically include any additional 
treatment records from Dr. James E. 
Saunders, as well as any other physician 
at the Saints Hearing and Balance Center 
in Oklahoma City, Oklahoma; Dr. Armando 
A. Carro, as well as any other physician 
at the Mission Hill Multi Specialty 
Clinic in Shawnee, Oklahoma; Dr. Richard 
B. Dawson, or any other physician at the 
Ear, Nose and Throat Nasal Allergy and 
Sinus Center, in Oklahoma City, Oklahoma; 
from Dr. Michael K. Wilson, as well as 
any other examiner at Affiliated Family 
Foot Centers; from Dr. John W. Flynn in 
Anadarko, Oklahoma; and from Dr. David 
West in Cyril, Oklahoma.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claims of entitlement to service 
connection for headaches and for fungus 
of the feet, and to VA compensation 
benefits, under the provisions of 
38 U.S.C.A. § 1151 (1998), for a stroke, 
to include notification of the need to 
timely file a substantive appeal to 
perfect his appeals on these issues.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination, to be 
conducted by an appropriate specialist, 
to determine the nature and severity of 
his service-connected bilateral pes 
planus as well as the etiology of any 
other diagnosed foot disorders, to 
specifically include arthritis.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, to 
include X-rays, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner must specifically 
offer an opinion as to the relationship, 
if any, between service-connected pes 
planus and any other diagnosed disorders, 
and, if no relationship is found to 
exist, whether the effects of the 
service-connected pes planus can be 
separated from the symptomatology 
attributable to any other foot disorder.  
In addition, the examiner should indicate 
whether any other disorder of the feet 
found to be present is related to 
complaints or findings noted in service.  
Finally, the examiner should indicate 
whether there are any neurological 
symptoms attributable to the bilateral 
pes planus or any other foot disorder 
that is related to either the service-
connected bilateral pes planus or, in the 
examiner's opinion, to veteran's period 
of military service.

The examiner also should render specific 
findings as regards objective evidence of 
pain on motion, weakness, excess 
fatigability, and incoordination, as well 
as whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of his feet (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, such findings should be 
quantified in terms of additional degrees 
of limited motion.  Further, the examiner 
should indicate, as a result of the 
service-connected bilateral pes planus: 
(1) whether the veteran's symptoms can be 
relieved by a built-up shoe or an arch 
support; (2) whether the weight-bearing 
line has been relocated by his bilateral 
pes planus such that it is located over 
or medial to the great toe or inward 
bowing of the tendo-Achilles or pain on 
manipulation of the feet; (3) whether, 
and to what extent, there is objective 
evidence of deformity of the feet, such 
as pronation or abduction, or pain on 
manipulation and use accentuated, or 
indications or swelling on use or 
characteristic callosities; (4) whether 
there is evidence of tenderness on the 
plantar surfaces of the veteran's feet; 
and (5) whether the veteran has inward 
displacement or spasm of the tendo 
achillis on manipulation that is not 
improved by orthotics.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also schedule 
the veteran for a VA examination, to be 
conducted by an appropriate specialist, 
to determine the nature, severity and 
etiology of the veteran's peripheral 
neuropathy.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner is requested to 
review the service medical records and 
all pertinent post-service medical 
records and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's peripheral neuropathy 
is related to the veteran's military 
service, to include his claimed exposure 
to cold weather conditions and his 
subsequent frostbite.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claims 
regarding the propriety of the initial 
noncompensable assigned for he veteran's 
service-connected bilateral pes planus in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In doing so, 
the RO should take into consideration any 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995) as well as the 
recent decision of the Court in Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).  
Further, in conjunction with this 
adjudication, the RO should consider the 
veteran's raised issue of entitlement to 
service connection for arthritis of the 
feet.  Thereafter, the RO should 
adjudicate his claim for service 
connection for peripheral neuropathy.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  
However, the veteran and his 
representative are reminded that Board 
review over any issue not currently in 
appellate status (to include the issues 
of entitlement to  service connection for 
arthritis, for headaches, and for fungus 
of the feet, and the issue of entitlement 
to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a 
stroke) may be obtained only if a timely 
notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

